Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Name: Alfred P. Ouellette Title: Assistant Vice President and Senior Counsel March 3, 2009 EDGAR U.S. Securities and Exchange Commission treet, N. E. Washington, D.C. 20549 Re: John Hancock Capital Series (the Registrant) for the following Prospectuses: John Hancock Classic Value Fund - Classes A, B & C, Class I and Class R1; John Hancock Classic Value Fund II - Classes A, B & C, Class I, Class R1 and Class NAV; John Hancock International Classic Value Fund  Classes A, B & C, Class I and Class NAV; John Hancock U. S. Global Leaders Growth Fund  Classes A, B & C, Class I and Class R1; and for the combined Statement of Additional Information for the R egistrant File Nos. 811-1677; 2-29502; (0000045291) CERTIFICATE UNDER RULE 497(j) Gentlemen and Ladies: Pursuant to 497(j) of Regulation C, under the Securities Act of 1933, in lieu of filing under paragraph (b) or (c) of Rule 497, I hereby certify that the forms of the Prospectuses listed and the form of the combined Statement of Additional Information, dated March 1, 2009 for above-captioned Registrant, that would have been filed under paragraph (b) or (c) of Rule does not differ from that contained in the most recent registration statement amendment and text of the most recent registration statement has been filed electronically. Sincerely, /s/Alfred P. Ouellette Alfred P. Ouellette Assistant Secretary
